DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 are rejected under 35 U.S.C. 103 as being obvious over Yamamoto et al. (US 5928976). 
Regarding claims 1, 3 Yamamoto discloses tungsten carbide powder which has a grain size not smaller than 1 .mu.m and which is mixed with carbon powder and chromium powder to form raw powder (abstract). W powder has a mean grain size between 1.0 and 7.0 .mu.m and does not include a fine grain size less than 1 .mu.m.  In addition, a chromium containing material or powder (will be called Cr powder) is also prepared which is selected from a group consisting of metal chromium, chromium oxide, organic chromium compound, inorganic chromium compound, and chromium carbide (col. 2, lines 33-40) and the grain size is measured by FSSS method (col. 3, lines 3-4). Yamamoto discloses sample no. 1 of tungsten carbide powder which comprises C powder in a weight of 6.5 wt% and chromium in a weight of 0.4 weight percent (table 1, 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
As Yamamoto discloses tungsten carbide powders having the claimed FSSS particle size and claimed weight percent of tungsten carbide and chromium as presently claimed, it therefore would be obvious that tungsten carbide powder would intrinsically have the claimed average particle diameter Y satisfying the claimed expression. 
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, claimed particle size of making the claimed composition.  Therefore, the claimed properties would be intrinsically be capable to be achieved by the tungsten carbide powder disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Regarding claim 3, as Yamamoto does not disclose the tungsten carbide powder having oxygen in it, it therefore would be obvious that amount of oxygen is less than 0.3 wt% (i.e. 0 weight percent). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788